            Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 1 of 15
                                                                                       FILED
                                                                                     US DISTRICT COURT
                                                                                                        ~
                                                                                 EASTERN DISTRICT ARKANSAS


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS JAMES . .MCCi~C1K
                                 WESTERN DIVISION         By:_~-::::J.-~~F'1.ii!~~


BREANNA MARSHALL, Individually and                                                       PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                     No.   4:19-cv-.YU-J'IVI

TRANSAMERICA CORP. and TATA                                 DEFENDANTS
CONSULTANCY SERVICES LTD.
                          This case assigned to District J u d ~
                                         and to Ma is r
                    ORIGINAL coMPLAINT             !..~a\:d~~ve ACTI
       COMES NOW Plaintiff Breanna Marshall ("Plaintiff''), individually and on behalf of

all others similarly situated, by and through her attorneys Stacy Gibson and Josh

Sanford of Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action

against Defendants Transamerica               Corp.   and Tata        Consultancy Services       Ltd.

("Defendants"), she does hereby state and allege as follows:

                                   I.         INTRODUCTION

       1.      This is a collective action bought by Plaintiff, individually and on behalf of

other customer care representatives employed by Defendants at any time within a

three-year period preceding the filing hereof.

       2.      Plaintiff, on behalf of herself and all others similarly situated, brings this

action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest,

and costs, including reasonable attorneys' fees, as a result of Defendants' failure to pay



                                            Page 1 of 15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
            Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 2 of 15



Plaintiff and all others similarly situated lawful overtime compensation for all hours that

Plaintiffs and all others similarly situated worked in excess of forty (40) per workweek.

       3.       Plaintiff brings this action individually under the FLSA for declaratory

judgment, monetary damages, liquidated damages, prejudgment interest, and costs,  .
including reasonable attorneys' fees, as a result of Defendants' failure to pay Plaintiff a

lawful minimum wage for certain hours that Plaintiff worked up to forty (40) per

workweek.

                                     II.      JURISDICTION

       4.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.       Defendants conduct business within and throughout the State of

Arkansas, operating and managing a telephone call center in Little Rock, among other

enterprises and other call center locations.

       6.       Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1) and

(c)(2), because Defendants reside in Arkansas; therefore, the State of Arkansas has

personal jurisdiction over Defendants.

       7.       Plaintiff was employed by Defendants to work at Defendants' business in

Little Rock. Therefore, the acts alleged in this Complaint had their principal effect within

the Western Division of the Eastern District of Arkansas, and venue is proper in this

Court pursuant to 28 U.S.C. § 1391.




                                             Page 2 of 15
                         Breanna Marshall, et al. v. Transamerica Corp., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
            Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 3 of 15



                                         Ill.   THE PARTIES

       8.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as if fully set forth in this section.

       9.      Plaintiff Breanna Marshall is an individual and resident and domiciliary of

the State of Arkansas.

       10.     Plaintiff began her employment with Defendant Transamerica Corp.

around October of 2017 in the Employee Benefits division.

       11.     Around May of 2018, Defendant Tata Consultancy Services Ltd. took

control over the Employee Benefits division at which Plaintiff worked.

       12.     Defendant Transamerica Corp.                 is a foreign,          for-profit corporation

authorized to conduct business in Arkansas and may be served through its registered

agent for service of process, CT Corporation System, 124 West Capitol Avenue, Suite

1900, Little Rock, Arkansas 72201.

       13.     Defendant Tata Consultancy Services Ltd. is a foreign limited partnership

authorized to conduct business in Arkansas and may be served through its registered

agent for service of process, CT Corporation System, 124 West Capitol Avenue, Suite

1900, Little Rock, Arkansas 72201.

       14.     Defendants sell voluntary life and supplemental health insurance products

to employers at the workplace through their Employee Benefits division.

       15.     Defendants have employees that handle, sell, or otherwise work on goods

or materials that have been moved in or produced for commerce.

       16.     Each Defendant's annual gross volume of sales is not less than

$500,000.00 (exclusive of excise taxes at the retail level that are separately stated).

                                              Page 3 of 15
                          Breanna Marshall, et al. v. Transamerica Corp., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint-Collective Action
         Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 4 of 15



       17.    At all relevant times, Defendants were and continue to be, enterprises

engaged in commerce within the meaning of the FLSA.

                             IV.     FACTUAL ALLEGATIONS

       18.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       19.    Within the three years preceding the filing of this Complaint, Plaintiff

worked for Defendants as a customer care representative.

       20.    Plaintiff and other customer care representatives were classified by

Defendants as non-exempt from the overtime requirements of the FLSA and paid an

hourly rate, as well as a bonus at six-month intervals for continuing to work for

Defendants.

       21.    During their respective tenures operating the Employee Benefits division,

Defendants were the "employer" of Plaintiff and all others similarly situated within the

meaning of the FLSA.

      22.     Plaintiff was an "employee" of Defendants as defined by the FLSA during

their respective tenures operating the Employee Benefits division.

       23.    At all times material herein, Plaintiff and all others similarly situated have

been entitled to the rights, protections and benefits provided under the FLSA.

      24.     Defendants directly hired Plaintiff and all others similarly situated to work

in Defendant's customer service call center(s), paid them wages and benefits, controlled

their work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.




                                            Page 4 of 15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
          Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 5 of 15



       25.    Defendants failed to accurately record all of the time worked by Plaintiff

and the other customer care representatives and failed to properly compensate all of

the off-the-clock hours.

       26.    Plaintiff and other customer care representatives were regularly scheduled

to work forty (40) hours per week.

       27.    At least one to three times each week, Plaintiff and other customer care

representatives were on customer service phone calls at the time their shifts ended.

Plaintiff and other customer care representatives were not compensated for their time

spent on the phone after their shifts ended. These calls could take anywhere between

five to twenty minutes past the end of their shift.

       28.    The post-shift work described above was in addition to the recorded hours

of work performed by Plaintiff and other customer care representatives during their

regularly-scheduled shifts.

       29.    As such, there was a disparity between Defendants' records and Plaintiff's

actual hours worked.

       30.    As a direct result of Defendants' policies, even though Plaintiff and other

customer care representatives worked more than forty (40) hours in many weeks that

they worked for Defendants during time period relevant to this Complaint, they were not

compensated for all of their overtime hours worked.

       31.    Defendants         have      deprived       Plaintiff    and     other   customer   care

representatives of regular wages and overtime compensation for all of their hours

worked over forty (40) per week.




                                               Page 5 of 15
                           Breanna Marshall, et al. v. Transamerica Corp., et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                 Original Complaint-Collective Action
         Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 6 of 15



       32.    Defendants knew or showed reckless disregard for whether the way they

paid Plaintiff and all others similarly situated violated the FLSA.

       33.    Additionally, while working for Defendant Tata Consultancy Services Ltd.,

Plaintiff took approved medical leave pursuant to the Family and Medical Leave Act

from about November of 2018 until about April of 2019.

       34.    Defendant Tata Consultancy Services Ltd., paid Plaintiff during her leave.

       35.    Upon returning to work, Defendant Tata Consultancy Services Ltd., began

withholding Plaintiff's entire check and told her this would continue until she had

reimbursed Defendant for the amounts paid to Plaintiff during her leave.

       36.    This resulted in Plaintiff performing work for Defendant Tata Consultancy

Services Ltd., for which she was not compensated at all.

       37.    Upon information and belief, the payments made to Plaintiff during her

leave were not an accidental overpayment which could be deducted from her

subsequent paychecks.

       38.    During the period in which she received a complete paycheck deduction,

which lasted approximately a month and a half until Plaintiff quit working for Defendant

in May of 2019, Plaintiff was not paid a lawful minimum wage.

       39.    Defendant Tata Consultancy Services Ltd., knew or showed reckless

disregard for whether the paycheck deduction violated the FLSA and AMWA.

                     V.        COLLECTIVE ACTION ALLEGATIONS

       40.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.




                                              Page6 of 15
                          Breanna Marshall, et al. v. Transamerica Corp., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint-Collective Action
            Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 7 of 15



       41.     Plaintiff brings her claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendant as similarly situated customer

care representatives at any time within the applicable statute of limitations period, who

are entitled to payment of the following types of damages:

       A.      Payment for all hours worked, including overtime premiums for all hours

worked for Defendant in excess of forty (40) per week;

       B.      Liquidated damages; and

       C.      The costs of this action, including attorney's fees.

       42.     In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will file shortly her Consent to Join this lawsuit.

       43.     The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       44.     The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.      They were employed by Defendant as customer care representatives;

       B.      They were classified by Defendant as non-exempt from the overtime

requirements of the FLSA;

       C.      They recorded their time in the same manner; and

       D.      They were subject to Defendant's common policy requiring them to

perform work off-the-clock and denying them the proper overtime compensation for that

work in violation of the FLSA.

                                             Page 7 of 15
                         Breanna Marshall, et al. v. Transamerica Corp., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
           Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 8 of 15



          45.   Plaintiff is unable to state the exact number of the potential members of

the FLSA Collective but believes that the class exceeds sixty persons.

          46.   In the modern era, most working-class Americans have become

increasingly reliant on email and text messages, and generally use them just as often, if

not more so, than traditional U.S. Mail.

         4 7.   Defendant can readily identify the members of the Section 16(b) collective.

The names and physical and mailing addresses of the FLSA collective action plaintiffs

are available from Defendant, and a Court-approved Notice should be provided to the

FLSA collective action plaintiffs via first class mail, email and text message to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff's FLSA

claim.

                             VI.   FIRST CLAIM FOR RELIEF
         (Individual Claim for Overtime Violation of the FLSA against Defendants)

         48.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

         49.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA.

         50.    29 U.S.C. § 207 requires any enterprise engaged in commerce to pay all

employees one and one-half times (1.5) their regular wages for all hours worked over

forty (40) hours in a week, unless an employee meets certain exemption requirements

of 29 U.S.C. § 213 and all accompanying Department of Labor regulations.

         51.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendants failed to pay Plaintiff for all hours worked, including an overtime rate of one
                                             Page 8 of 15
                         Breanna Marshall, et al. v. Transamerica Corp., et al.
                              U.S.O.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
          Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 9 of 15



and one-half (1.5) times her regular rate of pay for all hours worked over forty (40) in

each one-week period.

       52.     Defendants' failure to pay Plaintiff all wages owed was willful.

       53.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

       54.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                         VII.  SECOND CLAIM FOR RELIEF
              (Individual Claim for Minimum Wage Violation of the FLSA
                 against Defendant Tata Consultancy Services Ltd.)

       55.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       56.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA.

       57.    29 U.S.C. § 206 requires any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) hours in a week,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       58.    Despite the entitlement of Plaintiff to a lawful minimum wage under the

FLSA, Defendant Tata Consultancy Services Ltd. failed to pay Plaintiff for any hours

worked after she returned from her medical leave.

                                             Page 9 of 15
                         Breanna Marshall, et al. v. Transamerica Corp., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 10 of 15



       59.     Defendant Tata Consultancy Services Ltd.'s failure to pay Plaintiff a lawful

minimum wage was willful.

       60.     By reason of the          unlawful acts alleged            herein,   Defendant Tata

Consultancy Services Ltd. is liable to Plaintiff for, and Plaintiff seeks, unpaid minimum

wages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint.

       61.     Alternatively, should the Court find that Defendant Tata Consultancy

Services Ltd. acted in good faith in failing to pay Plaintiff as provided by the FLSA,

Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

                         VIII. THIRD CLAIM FOR RELIEF
     (Individual Claim for Overtime Violation of the AMWA against Defendants)

       62.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       63.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       64.     Ark. Code Ann. §11-4-211 requires employers to pay each employee one

and one-half (1.5) times the employee's regular rate of pay for all hours worked in

excess of forty (40) hours in a week, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.

       65.     Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendants failed to pay Plaintiff for all hours worked, including an overtime rate of one

and one-half (1.5) times her regular rate of pay for all hours worked over forty (40) in

each one-week period.
                                           Page 10 of 15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
         Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 11 of 15



       66.    Defendants' failure to pay Plaintiff all wages owed was willful.

       67.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

       68.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                         IX.    FOURTH CLAIM FOR RELIEF
             (Individual Claim for Minimum Wage Violation of the AMWA
                 against Defendant Tata Consultancy Services Ltd.)

       69.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       70.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       71.    Ark. Code Ann. § 11-4-210 requires any enterprise engaged in commerce

to pay all employees a minimum wage for all hours worked up to forty (40) hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       72.    Despite the entitlement of Plaintiff to a lawful minimum wage under the

AMWA, Defendant Tata Consultancy Services Ltd. failed to pay Plaintiff for any hours

worked after returning from her medical leave.

       73.    Defendant Tata Consultancy Services Ltd.'s failure to pay Plaintiff a lawful

minimum wage was willful.

                                           Page 11 of15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
         Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 12 of 15



       74.     By reason of the unlawful acts alleged                     herein,   Defendant Tata

Consultancy Services Ltd. is liable to Plaintiff for, and Plaintiff seeks, unpaid minimum

wages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint.

       75.     Alternatively, should the Court find that Defendant Tata Consultancy

Services Ltd. acted in good faith in failing to pay Plaintiff as provided by the AMWA,

Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

                          X.    FIFTH CLAIM FOR RELIEF
       (Collective Action Claim for Violation of the FLSA against Defendants)

       76.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       77.     Plaintiff, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA.

       78.     29 U.S.C. § 207 requires any enterprise engaged in commerce to pay all

employees one and one-half (1.5) times their regular wages for all hours worked over

forty (40) hours in a week, unless an employee meets certain exemption requirements

of 29 U.S.C. § 213 and all accompanying Department of Labor regulations.

       79.     Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendants failed to pay Plaintiff and those similarly situated

for all hours worked, including an overtime rate of one and one-half (1.5) times their

regular rates of pay for all hours worked over forty (40) in each one-week period.

       80.     Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the proposed class is properly defined as follows:

             All customer care representatives within the past three years.
                                           Page 12 of 15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
         Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 13 of 15




       81.    Defendants' failure to pay Plaintiff and those similarly situated all wages

owed was willful.

       82.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and those similarly situated for, and Plaintiff and those similarly situated seek,

unpaid overtime wages, liquidated damages, and costs, including reasonable attorneys'

fees, for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

       83.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and those similarly situated as provided by the FLSA, Plaintiff and

those similarly situated are entitled to an award of prejudgment interest at the applicable

legal rate

                               XI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Breanna Marshall, individually and

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendants be summoned to appear and answer this Complaint;

       8.     That Defendants be required to account to Plaintiff, the collective

members, and the Court for all of the hours worked by Plaintiffs and the collective

members and all monies paid to them;

       C.     For orders regarding certification of and notice to the proposed collective

action members;

       D.     A declaratory judgment that Defendants' practices alleged herein violate

the FLSA and attendant regulations at 29 C.F.R. §516 et seq.;


                                           Page 13 of 15
                        Breanna Marshall, et al. v. Transamerica Corp., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
            Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 14 of 15



       E.       A declaratory judgment that Defendants' practices alleged herein violate

the AMWA and the related regulations;

       F.       Judgment for damages for all minimum wages owed to Plaintiff and all

unpaid overtime compensation owed to Plaintiff and the proposed collective members

under the FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

       G.       Judgment for damages for all minimum wages owed to Plaintiff and all

unpaid overtime compensation owed to Plaintiff and the proposed collective members

under the AMWA and the related regulations;

       H.       Judgment for liquidated damages pursuant to the FLSA, 29 U.S.C. § 216,

in an amount equal to all unpaid minimum wages owed to Plaintiff and overtime

compensation owed to Plaintiff and the proposed collective members during the

applicable statutory period;

       I.       Judgment for liquidated damages pursuant to the AMWA and the relating

regulations;

       J.       For a reasonable attorneys' fee, costs, and pre-judgment interest; and

       K.       Such other and further relief as this Court may deem necessary, just and

proper.




                                            Page 14 of 15
                         Breanna Marshall, et al. v. Transamerica Corp., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                               Original Complaint-Collective Action
Case 4:19-cv-00472-JM Document 1 Filed 07/03/19 Page 15 of 15



                                           Respectfully submitted,

                                           BREANNA MARSHALL, Individually
                                           and On Behalf of All Others
                                           Similarly Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           ONE FINANCIAL CENTER
                                           650 SOUTH SHACKLEFORD, SUITE 411
                                           LITTLE ROCK, ARKANSAS 72211
                                           TELEPHONE: (501) 221-0088
                                           FACSIMILE: ~888) 787-2040


                                          ~~G;~~~
                                            tacybson
                                           Ark. Bar No. 2014171
                                           stacy@sanfordlawfirm.com




                                           josh@sanfordlawfirm.com




                               Page 15 of 15
            Breanna Marshall, et al. v. Transamerica Corp., et al.
                 U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                  Original Complaint-Collective Action
